Exhibit 10.1

 

Second Amendment to

 

Watermark Communities, Inc.

 

1998 Non-Employee Director Stock Incentive Plan

 

as Restated May 21, 1999

 

The effective date of this Second Amendment is October 1, 2005. Capitalized
terms used herein without definition have the meanings assigned to such terms
under the Watermark Communities, Inc. 1998 Non-Employee Director Stock Incentive
Plan as Restated May 21, 1999, as amended (the “Director Plan”).

 

WHEREAS, the Company wishes to amend the Director Plan pursuant to Paragraph 13
thereof to permit the granting of stock-settled stock appreciation rights under
the Director Plan;

 

NOW THEREFORE, the Director Plan is hereby amended to add a new Paragraph 16
thereof as follows:

 

  16. Terms and Conditions of Stock Appreciation Rights

 

(a) Grants. The Committee may grant (i) a stock appreciation right (a “Stock
Appreciation Right”) independent of an Option or (ii) a Stock Appreciation Right
in connection with an Option, or a portion thereof. A Stock Appreciation Right
granted pursuant to clause (ii) of the preceding sentence (A) may be granted at
the time the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by an Option (or such lesser number of Shares as the Committee may
determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Paragraph 16 (or such additional limitations as may be included in an award
agreement covering such grant).

 

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the Fair Market Value of a Share on the date the Stock Appreciation Right
is granted; provided, however, that notwithstanding the foregoing in the case of
a Stock Appreciation Right granted in conjunction with an Option, or a portion
thereof, the exercise price may not be less than the Option Price of the related
Option. Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to receive a number of Shares having an
aggregate Fair Market Value equal to (i) the excess of (A) the Fair Market Value
on the exercise date of one Share over (B) the exercise price per Share, times
(ii) the number of Shares covered by the Stock Appreciation Right. Each Stock
Appreciation Right granted in conjunction with an Option, or a portion thereof,
shall entitle a Participant to surrender to the Company the unexercised Option,
or any portion thereof, and to receive from the Company in exchange therefor a
number of Shares having an aggregate Fair Market Value equal to (i) the excess
of (A) the Fair Market Value on the exercise date of one Share over (B) the
Option Price per Share, times (ii) the number of Shares covered by the Option,
or portion

 

Page 1 – Second Amendment



--------------------------------------------------------------------------------

thereof, which is surrendered. Stock Appreciation Rights may be exercised from
time to time upon actual receipt by the Company of written notice of exercise
stating the number of Shares with respect to which the Stock Appreciation Right
is being exercised. The date a notice of exercise is received by the Company
shall be the exercise date. No fractional Shares will be issued in payment for
Stock Appreciation Rights, but instead cash will be paid for a fraction (to the
extent permitted under Section 409A of the Code) or, if the Committee should so
determine, the number of Shares will be rounded downward to the next whole
Share.

 

(c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit, including, without limitation, any such limitations as are deemed
necessary to comply with Section 409A of the Code and avoid the imposition of
interest and penalty taxes thereunder.

 

(d) Conforming References. Except where the context would clearly require
otherwise, references in the Director Plan to “Options”, “Option Price” and
“Stock Option Agreement” shall also be deemed also to refer to Stock
Appreciation Rights, the per Share exercise price of a Stock Appreciation Right
and a form of award agreement governing the terms of a Stock Appreciation Right,
respectively.

 

Page 2 – Second Amendment